[¶16.] Generally, we will not disturb a sentence that is within the statutory maximum. See State v. Talla , 2017 S.D. 34, ¶ 10, 897 N.W.2d 351, 354. While a consecutive sentence may be harsh, "[t]he South Dakota Legislature has authorized the[ir] imposition...." See Red Kettle , 452 N.W.2d at 775. Yeager subjected M.Y. to years of sexual abuse in two different states, which she described to the circuit court as years filled with "suffering and confusion and just pure horror" affecting "every single aspect of [her] life." While the penalty is lengthy, we cannot say the circuit court abused its discretion. We affirm.
[¶17.] GILBERTSON, Chief Justice, and JENSEN and SALTER, Justices, and SEVERSON, Retired Justice, concur.